Filed 8/28/20 P. v. Meadows CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                           B306132

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. YA031093)
         v.

FRANK EDWARD MEADOWS, JR.,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                _______________________________
       Frank Edward Meadows, Jr., appeals from an order
denying his motion for modification of sentence. We affirm.
                          BACKGROUND
       In 1999, a jury found Meadows guilty of first degree
residential burglary. (Pen. Code, § 459.)1 Allegations that
Meadows had sustained two prior serious felony robbery
convictions were found to be true. The trial court sentenced
Meadows to 35 years to life: 25 years to life under the “Three
Strikes” law (§§ 667, subds. (b)-(i) & 1170.12, subds. (a)-(d)) for
the burglary, plus a consecutive term of 10 years for the two prior
serious felony convictions (§ 667, subd. (a)(1)). This court
affirmed the judgment (People v. Meadows (Oct. 22, 2001,
B142112) [nonpub. opn.]).
       On January 9, 2020, Meadows filed a motion for
modification of his third strike sentence under newly-enacted
section 1016.8. (Stats. 2019, ch. 586, § 1, eff. Jan. 1, 2020.) The
statute provides, in pertinent part, that a plea bargain “that
requires a defendant to generally waive unknown future benefits
of legislative enactments, initiatives, appellate decisions, or other
changes in the law that may occur after the date of the plea is not
knowing and intelligent.” (§ 1016.8, subd. (a)(4).) Meadows
argued in his motion that section 1016.8 requires vacation of his
third strike sentence because his two prior serious felony robbery
convictions followed plea bargains that pre-dated enactment of
the Three Strikes law, and the “retroactive application” of the
Three Strikes law to the robbery convictions deprived him of the
benefit of the “plea bargain contract[s] by rendering [them]




      1   Further statutory references are to the Penal Code.




                                  2
substantially less beneficial.”2 On January 24, 2020, the trial
court summarily denied the motion by minute order, stating
Meadows had not “stated a valid legal ground to support his
request” for modification of sentence.
       Meadows filed a timely notice of appeal, and this court
appointed counsel for him. After examination of the record,
counsel filed an opening brief raising no issues and asking this
court to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496 (Serrano). On July 23, 2020, we sent
a letter to Meadows and his appointed counsel, advising
Meadows that within 30 days he could personally submit any
contentions or issues he wanted us to consider, and directing
counsel to send the record and opening brief to Meadows
immediately. Meadows timely filed a supplemental brief, raising
the contention set forth below.
                           DISCUSSION
       Because Meadows’s appeal is not his first appeal of right
from his conviction, he is not entitled to our independent review
of the record pursuant to Wende or its federal constitutional
counterpart, Anders v. California (1967) 386 U.S. 738. (See
People v. Kelly (2006) 40 Cal.4th 106, 119; Serrano, supra, 211
Cal.App.4th at p. 503; Pennsylvania v. Finley (1987) 481 U.S.
551, 559.)3 He is entitled, however, to file a supplemental brief—


      2Meadows’s prior robbery convictions were from 1991 and
1992. California’s Three Strikes law became effective in 1994.
(People v. Anderson (1995) 35 Cal.App.4th 587, 590; People v.
Reed (1995) 33 Cal.App.4th 1608, 1610, fn. 2.)
      3 Under Serrano, in a criminal appeal in which Wende does
not apply, counsel who finds no arguable issues is still required to
(1) inform the court that counsel has found no arguable issues to




                                 3
which he has done here—and to our review of his contentions.
(See Serrano, at p. 503; cf., Ben C., supra, 40 Cal.4th at p. 544,
fn. 6; Ben C., at pp. 554–555 (dis. opn. of George, C. J.).)
       In his supplemental brief, Meadows argues his third strike
sentence must be vacated under section 1016.8 and case law
because his plea bargains in his prior robbery cases were not
knowing, intelligent, or voluntary, as he did not know in 1991
and 1992 when he entered the pleas that those robbery
convictions could be used to increase his punishment in a future
criminal case under the Three Strikes law later enacted in 1994.
       As set forth above, section 1016.8 states that a plea bargain
that waives “unknown future benefits” in the law is not knowing
and intelligent. (§ 1016.8, subd. (a)(4).) Enactment of the Three
Strikes law did not provide a “benefit” (e.g., a reduction in
punishment) to criminal defendants. Thus, section 1016.8 is
inapplicable to Meadows’s contention that his third strike
sentence is invalid because his prior plea bargains (the prior
strikes) were not knowing, intelligent, or voluntary. His
contention also fails under case law, which provides that a
conviction after a guilty plea that pre-dates enactment of the
Three Strikes law may be used as a strike under the Three
Strikes law. (People v. Sipe (1995) 36 Cal.App.4th 468, 475-478-
479; see also Gonzales v. Superior Court (1995) 37 Cal.App.4th
1302, 1306-1308.)



be pursued on appeal; (2) file a brief setting out the applicable
facts and law; (3) provide a copy of the brief to appellant; and
(4) inform the appellant of the right to file a supplemental brief.
(Serrano, supra, 211 Cal.App.4th at p. 503, citing
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544 (Ben C.).)




                                 4
      We are satisfied that Meadows’s counsel has fully complied
with his responsibilities. (See Serrano, supra, 211 Cal.App.4th at
p. 503.) Based on our review of the record, the applicable law,
and Meadows’s supplemental brief, we conclude there is no
arguable issue and, for the reasons set forth above, affirm the
order denying the motion for modification of sentence.
                          DISPOSITION
      The January 24, 2020 order denying Meadows’s motion for
modification of sentence is affirmed.
      NOT TO BE PUBLISHED




                                                CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             SINANIAN, J.*




      *Judge of the Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California
Constitution.




                                5